Citation Nr: 0015601	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.  

The case comes to the Board of Veterans' Appeals (Board) from 
the May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, denying aid and attendance and housebound benefits.  

The Board notes that the veteran was first granted service 
connection for a delayed stress disorder, with a 10 percent 
rating assigned, by a February 1982 rating decision.  By a 
March 1996 rating decision, he was granted an increased 
rating to 30 percent for the disorder, reclassified as post-
traumatic stress disorder (PTSD).  A June 1996 rating 
decision granted a temporary total rating from March 19, 
1996, through April 30, 1996, based on his period of 
hospitalization for PTSD.  A July 1996 rating decision 
amended the temporary total rating to include the month of 
May 1996.  By a February 1997 rating decision, the veteran's 
disability rating for his PTSD was increased to 70 percent.  
A total disability rating based on unemployability due to 
service-connected disabilities (TDIU) was granted by a rating 
decision dated later in February, effective from November 
1995.  

The Board remanded this case in September 1998 for further 
development.  The RO, after readjudicating the issue based on 
the requested development, continued its denial and returned 
the case to the Board for appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected disabilities are PTSD, 
rated 70 percent disabling; a scar of the left cheek, rated 
10 percent disabling; and residuals of a left thumb injury, a 
left foot injury, residuals of a mandible fracture, and a 
chest scar, each rated noncompensably disabling.  The 
combined service-connected rating is 70 percent.  

3.  The veteran is not a patient in a nursing home; his 
service-connected disabilities do not render him unable to 
provide for his own daily self-care, protect himself from the 
hazards or dangers incident to his daily environment, or 
render him so disabled as to need the regular aid and 
assistance of another person.  

4.  Although a total disability rating based on 
unemployability due to service-connected disabilities has 
been in effect since November 1995, based primarily on the 
veteran's service-connected psychiatric disorder, it is not 
shown that he has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the total disability rating and involving 
different anatomical segments or bodily systems, or that he 
is permanently housebound by reason of service-connected 
disability or disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.352 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is currently service-connected for PTSD, rated 70 
percent disabling; a scar of the left cheek, rated 10 percent 
disabling; and residuals of a left thumb injury, a left foot 
injury, a mandible fracture, and a chest scar, all rated 
noncompensably disabling.  The combined service-connected 
rating is 70 percent.  Noted nonservice-connected disorders 
include an antisocial behavior disorder; alcohol and drug 
abuse; a skin condition, claimed as jungle rot; a chronic 
pain disorder affecting the spine (back and neck), the left 
shoulder and left arm (with numbness in the left arm), and 
left lower extremity, with degenerative disc disease and/or 
degenerative joint disease; a right foot injury; 
gastrointestinal problems creating eating difficulties; 
chronic obstructive pulmonary disease (COPD); status post 
hemorrhoidectomy; and recent urinary incontinence.  

In a December 1981 letter from an outreach specialist at the 
Vet Center, the specialist related the veteran's report, in 
part, that he had occasional suicidal ideation and had shot 
himself in the arm with a shotgun in a suicidal gesture.  

A January 1982 VA psychiatric examination for compensation 
purposes noted that the veteran had a long history of 
substance abuse, beginning at the age of twelve, when the 
veteran "hitch hiked to Florida[,] got into trouble with 
drugs and was arrested and put in jail."  He reportedly 
stole a car at the age of 11, and following a course of 
antisocial behavior as a teenager spent a year at a reform 
school prior to electing to enlist in the Army in lieu of 
going to jail.  The veteran reported feeling that he had been 
markedly changed upon coming back from Vietnam, with 32 
subsequent criminal convictions, an estimated four years of 
jail time, intolerance of being pushed around, and ready 
anger.  He also reported holding down no jobs, having gone 
through three marriages, and being heavily involved in drug 
and alcohol abuse.  He reported remaining sober for a period 
of 2 1/2 years.  The veteran reported survivor guilt and an 
attempt to kill himself several years prior as a result of 
that guilt.  The examiners concluded that the veteran 
probably had a true delayed stress reaction but nonetheless 
concluded that the veteran had severe impairment due to his 
antisocial behavioral disturbance and alcohol and drug abuse.  
The examiners further concluded that the severe impairment 
would be present without his having gone to Vietnam.  The 
examiners expressed difficulty determining whether delayed 
stress reaction from his Vietnam experiences resulted in any 
greater level of dysfunction.  

In October 1982, the veteran underwent three days of VA 
hospitalization after a reported four weeks of increased 
alcohol consumption with fighting, threatening family members 
with weapons, and experiencing flashbacks of Vietnam.  The 
veteran had reportedly last eaten five days prior to 
admission and last slept four days prior to admission.  The 
examiner noted that the veteran's affect was not clinically 
depressed and commented that the veteran's problem was 
alcohol and had always been alcohol.  

In July 1995, the veteran underwent a VA psychiatric 
consultation for PTSD with depression and suicidal thoughts.  
Increased symptoms of PTSD were noted, including increased 
temper, flashbacks, and occasional suicidal thoughts.  The 
veteran reported that though he had suicidal thoughts he 
would not act on them due to concerns for his family.  The 
veteran denied suicidal and homicidal ideation.  

In another July 1995 VA outpatient treatment record, the 
veteran reportedly described himself as a "keg of dynamite" 
and declared that he would "blow his brains out" if his VA 
benefits were restricted.  The veteran also reported that his 
temper was severe, with control difficulties and 
confrontations with neighbors and passing motorists.  The 
examiner noted the veteran's report of a gun shot wound self-
inflicted several years prior, which the veteran denied was a 
suicide attempt.  

The veteran also complained at that time of difficulty with 
his left thumb including pain on motion and limitation of 
motion due to his service-connected thumb injury, 
necessitating limitation of use of the thumb.  He complained 
of chronic pain in his jaw due to his service-connected jaw 
fracture, with resulting difficulty with his bite.  The 
veteran further complained of pain in his left foot secondary 
to his service-connected injury to the foot, worse in winter, 
with occasional left leg numbness.  

At an August 1996 neuropsychiatric examination for 
compensation purposes, the veteran reported a history of 
great difficulty dealing with his emotional state since 1971.  
He complained of flashbacks many times during the day, 
brought on by certain sights, smells, locations, or other 
situations reminding him of Vietnam.  He also complained of 
some nightmares, intolerance of crowds, and difficulty 
getting along with people.  He reported having been married 
four or five times, with difficulty sustaining relationships.  
He also reported being unable to work for some time.  He 
reported past alcohol problems, with sobriety for the prior 
seven years.  He also reported suicide attempts in 1978 and 
1988.  He stated that in the 1988 attempt, he had arranged 
for several people to kill him in what was designed to look 
like a robbery but that this attempt failed when he was 
robbed and stabbed several times but not killed.  The 
examiner noted a previously medically identified organic 
component to his mental dysfunction.  Objectively, the 
veteran was alert and cooperative and displayed no bizarre 
motor movements or ticks.  He walked with the aid of a cane.  
There were no loose associations or flights of ideas.  His 
mood was somewhat sullen, tense, guarded, and suspicious.  
His affect appeared appropriate.  He had no delusions or 
hallucinations.  He was oriented times three, and both recent 
and remote memory appeared grossly intact.  Insight, 
judgment, and intellectual capacity appeared adequate.  The 
examiner diagnosed PTSD, chronic and severe; schizoaffective 
disorder; history of alcohol dependence; and dementia, mild, 
etiology unknown.  

In September 1996, the veteran underwent an eight-day VA 
hospitalization for reported continued mood swings, 
flashbacks, poor sleep, and memory dysfunction.  Nursing 
notes indicate that the veteran's  spouse reported that the 
veteran did not always recall when to take his medications 
and had trouble dressing himself at home.  Objectively, the 
veteran was notably irritable, though his thoughts were goal-
directed.  He was vague as to suicidal ideation and was 
without plan or intent.  His memory appeared somewhat 
impaired.  The veteran was assessed as being unable to work.  

The veteran was again hospitalized for six days in October 
1996 (the sixth psychiatric hospitalization that year) for 
recurrent PTSD symptoms.  The veteran reported that pain 
secondary to hemorrhoid surgery two weeks prior to the 
admission had led to flashbacks, nightmares, poor sleep, and 
recurrent daily intrusive recollections of Vietnam combat.  
He also reported confusion about which medication to take at 
home.  Current medications on admission were noted to include 
Clonopin, Mellaril, Nifedipine, Omeprazole, Bisacodyl, and 
Xanax.  Objectively, while the veteran was cooperative and 
well engaged, he appeared defeated by his PTSD symptoms, with 
inability to suppress them.  His affect was dysphoric and 
mood congruent, with no evidence of psychosis.  He endorsed 
suicide as a possible solution absent improvement in his 
situation.  Systems were remarkable for occasional wheezing, 
difficulty sleeping, diminished hearing, postoperative 
hemorrhoidectomy pain, chronic left knee pain, and a rash on 
the feet.

At an early February 1997 VA outpatient treatment, the 
veteran complained of difficulty walking and of walking only 
with a cane or crutches due to back pain.  He reported 
injuring his right foot in combat in service, with chronic 
tenderness in the foot.  He walked with a limp due to his 
prior foot injury.  The examiner suspected that this foot 
injury had caused his degenerative disc disease, which 
disease was verified on X-rays of the back.  The diagnostic 
assessment was prior foot injury with secondary degenerative 
lumbar disease, both precluding physical labor; and severe 
PTSD.  In an outpatient treatment note apparently dated in 
late February 1997, the veteran complained of an inability to 
ambulate most of the time and only with the assistance of his  
spouse, who had to quit work to stay home to take care of 
him.  He complained of an inability to drive due to pain, his 
non-ambulatory status, his pain medications, and his 
agitation.  He also complained that he was not sleeping 
because of his agitation.  The veteran emphasized that he did 
not know how much more of his situation he could tolerate.  
The examiner noted that the veteran was upset and in tears.  
Severe PTSD and non-ambulatory degenerative disc disease were 
assessed.  

In April 1997, the veteran underwent a VA examination to 
assess housebound status or the need for regular aid and 
attendance.  He complained that he could do nothing for 
himself.  The examining physician had previously treated the 
veteran and had previously advised the veteran's  spouse on 
assisting him with activities of daily living.  The examiner 
noted that the veteran had poor fine movements of the hands 
with a fair grip.  He could not shave or dress himself but 
could feed himself most of the time.  The examiner also noted 
that the veteran required help getting off the toilet and 
getting out of bed.  The examiner noted poor lower extremity 
coordination, with unsteadiness and inability to bear weight 
without crutches.  The examiner concluded that the veteran's 
poor memory and frequent dizziness, combined with his PTSD, 
inhibited his leaving his house without assistance.  The 
veteran reportedly only left home to go to the doctor's 
office, and then only with the assistance of his  spouse, and 
the examiner concluded that this was due to his severe PTSD, 
memory impairment, dizziness, and his physical disabilities.  
The examiner further concluded that the veteran might harm 
himself if left unattended.  

At a May 1997 VA outpatient treatment examination for 
diagnosed chronic pain syndrome of unknown etiology, the 
veteran was noted to walk with crutches, and to have pain, 
including radiating pain, in the left lower and left upper 
extremities, as well as in the spine, including the neck and 
back.  There was pain with any motion of the spine.  The pain 
was reportedly constant and was treated with well-established 
home remedies, including use of a TENS unit and a hot pack, 
and walking.

At a June 1997 VA MRI examination, the veteran reported 
chronic pain in the left shoulder with numbness in the left 
arm, and chronic pain in the low back, with a tender left 
hip.  Pain medication provided some relief, but the pain 
reportedly necessitated his staying in bed most of the time.  
The veteran was noted to ambulate poorly with crutches.  
Chronic pain of the cervical and lumbar spine was assessed.  

In September 1997, a VA examiner certified that the veteran 
required the daily person health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care.  The examiner 
diagnosed the veteran as non-ambulatory secondary 
degenerative disc disease of the spine with neuropathy, 
chronic severe pain, severe PTSD, and loss of use of the left 
arm.  

At a November 1997 VA psychiatric outpatient treatment 
examination, the veteran reported unmanageable physical 
problems and ongoing severe PTSD symptoms.  Physical problems 
were noted to include severe, chronic pain; gastrointestinal 
problems causing a decrease in appetite and making eating 
difficult; and recent urinary incontinence.  The veteran's 
mood was low, with the veteran wishing he were dead.  While 
the veteran denied suicidal ideation, other recent comments 
suggested such ideation.  The veteran's spouse was reportedly 
attending to all the veteran's activities of daily living.  

At a November 1997 RO personal hearing attended by both the 
veteran and his spouse, the veteran testified to his 
inability to perform the normal tasks of daily living, 
including walking.  He testified that he was partially 
paralyzed on his left side, and that he had lost control of 
his bladder and therefore used a catheter.  He added that he 
could not dress himself or put on his shoes.  He testified 
that he was in continuous pain in his neck and back, and that 
he took medications including high daily doses of Morphine.  
He added that his arms intermittently went numb, so that he 
required his spouse's assistance even to wipe himself.  At 
the hearing, his spouse confirmed the veteran's statements, 
to the effect that she had to assist him in virtually all 
activities of daily living.  She had quit her job so that she 
could stay at home to care for him.  

Recent VA medical records also include treatment for the 
veteran's difficulty eating and swallowing, with dysphagia, 
indigestion, heartburn, and esophageal stricture.  Records 
also note the veteran's history of smoking (60+ pack-years) 
and history of alcohol and drug abuse.  

PTSD symptoms reflected in recent VA psychiatric outpatient 
treatment records include self-isolation, increased 
irritability, depression, restricted emotions, loss of 
interest in activities, impaired sleep and frequent 
nightmares, heavy use of drugs and alcohol, very poor 
concentration, and attempting to stay busy to avoid intrusive 
memories of war.  

In January 1999, VA afforded the veteran an aid and 
attendance/housebound examination.  According to the report, 
the veteran required an attendant when he reported for the 
examination.  He was not hospitalized, permanently bedridden, 
or blind, but he was not felt to be capable of managing his 
own benefit payments.  He complained of dizzy spells, loss of 
short-term memory, poor balance, difficulty ambulating, and 
an inability to perform self-care or to leave his home 
without the help of others.  In a typical day, the veteran 
explained, he stayed at home unless he had a VA appointment.  
The frequency of his doctor's appointments ranged from one a 
week to one a month.  Otherwise, he would sit around the 
house or stay in bed.  He did not watch television or read.  
Physical examination revealed that, although he was unable to 
walk without the assistance of another person, this was due 
primarily to a number of nonservice-connected orthopedic 
disabilities.  

The veteran also underwent a VA psychiatric examination in 
January 1999.  By history, the veteran explained that he had 
emotional difficulty since 1972, when he finished his second 
tour of duty in Vietnam.  He described flashbacks 
precipitated by odors, sounds, and certain sights.  He also 
described nightly nightmares about being in combat.  He 
indicated that he was irritable and he had trouble getting 
along with others.  He would isolate himself and had trouble 
sleeping.  He experienced depression and reportedly attempted 
suicide on two occasions.  He stated that he was jumpy, 
isolated and homebound.  The mental status examination 
revealed that he was alert and cooperative.  No looseness of 
associations or flight of ideas was shown.  There were no 
bizarre motor movements or tics.  His mood was somewhat 
sullen, but cooperative; his affect was appropriate.  There 
were no delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was guarded, oriented times three, and 
his memory for recent and remote events was good.  His 
insight, judgment, and intellectual capacity appeared to be 
adequate.  The diagnosis was PTSD with a Global Assessment of 
Functioning (GAF) score of 38.  

According to the report, the VA psychiatric examiner reviewed 
the Board's remand and the veteran's claims file.  Based on 
the foregoing, the examiner opined that the veteran was not 
in need of regular aid and attendance for his PTSD.  The 
examiner added that the veteran did not leave home for 
specific reasons but that it was reasonably certain that his 
symptoms of isolation and seclusiveness would persist for the 
remainder of his life.  He was being actively treated at the 
VAMC, and he had a good relationship with his therapist 
there.  The examiner had evaluated the veteran before in 1996 
and had diagnosed him with chronic, severe, PTSD with 
schizoaffective disorder.  By history, the examiner noted 
that the veteran was hospitalized in October 1996, when he 
was diagnosed with chronic, severe, PTSD, with a GAF of 40.  
In September 1996, he was also diagnosed with chronic PTSD 
with depression and a GAF of 60.  In August 1996, he was 
diagnosed with PTSD with a GAF of 35.  The veteran's current 
Global Assessment of Functioning would be considered 40.  The 
examiner added that the veteran should not be considered 
competent for VA purposes.  Another VA examiner, after 
reviewing the claims file and interviewing the veteran, 
concurred with the foregoing opinion.  

Analysis

As the issue before the Board is predicated on the veteran's 
assertions that certain disabilities have increased in 
severity so as to warrant special benefits available under 
the law, the Board finds his claim to be well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

The appellant contends, in essence, that he requires the 
regular assistance of another person for most of his 
activities of daily living and is substantially confined to 
his dwelling due to his service-connected disabilities.  

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  Such an individual will be considered in need 
of aid and attendance if he or she is a patient in a nursing 
home because of mental or physical incapacity or if he or she 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. 
§ 3.351(c)(3) (1999).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of a claimant to dress or undress 
himself /herself, or to keep himself /herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of a 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, either 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  A finding that the 
veteran is "bedridden" will provide a proper basis for the 
determination.  Bedridden will be that condition which, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  

The special monthly compensation provided by 38 U.S.C. 
1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent, and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 
3.350(i).  

The Board finds after thoroughly reviewing the record that 
the weight of the evidence is against the veteran's claim for 
the following reasons.  The Board notes that the veteran is 
not a patient in a nursing home.  Although the evidence of 
record, including various physicians' opinions, indicates 
that the veteran is housebound and that the aid and 
attendance of another person is required, this disability 
status is not due to his service-connected disabilities.  For 
example, the VA aid and attendance examiner in January 1999 
opined that the veteran was in need for aid and attendance, 
but the need so found was due to his nonservice-connected 
disabilities.  

Although a VA examiner in September 1997 certified that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home or other institutional care, this was 
due primarily to nonservice-connected disabilities.  For 
example, the examiner found that the veteran was non-
ambulatory secondary to degenerative disc disease of the 
spine with neuropathy, with chronic severe pain and loss of 
use of the left arm.  While the examiner also noted that 
severe PTSD was a component of the veteran's overall physical 
and mental condition, he did not indicate that it was the 
cause of his housebound status or of his need for the aid and 
attendance of another person.  

Furthermore, the January 1999 VA psychiatric examiner, after 
reviewing the claims file, persuasively concluded that the 
veteran was not in need of regular aid and attendance due to 
his PTSD.  Although the examination report describes his PTSD 
as chronic and severe, and suggests that the veteran is not 
competent for VA purposes, the report also reveals that his 
service-connected disorders are not the cause of his 
inability to take care of himself.  

The January 1999 VA psychiatric examination report also 
assigned a Global Assessment of Functioning score of 38 based 
solely on the veteran's (service-connected) PTSD 
symptomatology.  The Global Assessment of Functioning is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 31 to 40 is warranted where there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant), where there 
is major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  However, a GAF score of 38 does not equate to 
someone who is housebound or in need of the aid and 
attendance of another.  

In order to warrant special monthly compensation based on the 
need for the regular aid and attendance of another person, or 
on account of being housebound, the evidence must show that 
such a status is attributable to service-connected 
disabilities.  Only symptomatology associated with service-
connected disability may be considered in a determination of 
whether special monthly compensation is warranted.  See 38 
C.F.R. § 4.14 (1999) (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  

In this case, the clinical evidence reflects that in addition 
to impairment due to PTSD, rated 70 percent disabling, the 
veteran also has impairment due to his multiple service-
connected disabilities of a scar of the left cheek, rated 10 
percent disabling; and residuals of a left thumb injury, a 
left foot injury, residuals of a mandible fracture, and a 
chest scar, each rated noncompensably disabling.  The 
combined service-connected rating is 70 percent.  Although 
the veteran does not have a single service-connected 
disability rated as total on a schedular basis, 38 C.F.R. § 
3.350(i) was amended in March 1995 to remove language that 
restricted the nature of the total rating that could serve as 
a basis for entitlement to the special monthly compensation 
authorized by 38 U.S.C.A. § 1114(s).  The amendment deleted 
the restriction that the total rating had to be "without 
resort to individual unemployability."  60 Fed. Reg. 12,886 
(1995).  It is apparent from the record in this case that the 
finding of total disability based on unemployability was due 
primarily to the veteran's PTSD symptomatology.  Where, as 
here, the veteran has a disability rated as total based on 
unemployability, he has a disability rated as 100 percent for 
purposes of entitlement to special monthly compensation under 
the controlling statute and regulation.  

However, the veteran in this case does not meet the other 
criteria for housebound benefits:  He does not have 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems.  
Nor is he shown to be permanently housebound by reason of 
service-connected disability or disabilities.  His 
nonservice-connected claims or disabilities have included an 
antisocial behavior disorder; alcohol and drug abuse; a skin 
condition, claimed as jungle rot; a chronic pain disorder 
affecting the spine (back and neck), the left shoulder and 
left arm (with numbness in the left arm), and left lower 
extremity, with degenerative disc disease and/or degenerative 
joint disease; a right foot injury; gastrointestinal problems 
creating eating difficulties; chronic obstructive pulmonary 
disease (COPD); status post hemorrhoidectomy; and recent 
urinary incontinence.  

Although the veteran has a history of two attempted suicides, 
the January 1999 VA psychiatric examination report does not 
indicate that he is a danger to himself.  In other words, the 
veteran's service-connected disabilities alone do not render 
him unable to provide for his own daily self-care, protect 
himself from the hazards or dangers incident to his daily 
environment, or render him so disabled as to need the regular 
aid and assistance of another person.  Likewise, the veteran 
is not shown to have a service-connected disability 
independently ratable at 60 percent that is separate and 
distinct from the disabilities that have resulted in his 
total disability rating based on unemployability, nor is he 
confined to his dwelling or immediate premises as a result of 
his service-connected disabilities.  For these reasons, the 
Board must find that special monthly compensation based on 
the need for the regular aid and attendance of another person 
or on account of being housebound is not warranted.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound is 
denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

